NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1



              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                Submitted October 20, 2011
                                 Decided October 20, 2011

                                           Before

                            JOHN L. COFFEY, Circuit Judge 

                            JOEL M. FLAUM, Circuit Judge

                            DANIEL A. MANION, Circuit Judge

No. 11‐2033                                         Appeal from the United States District
                                                    Court for the Northern District of Illinois,
UNITED STATES OF AMERICA,                           Eastern Division.
           Plaintiff‐Appellee,
                                                    No. 10 CR 312
       v.
                                                    Ronald A. Guzmán,
ELIEL PIMENTEL‐ALBERTOS,                            Judge.
      Defendant‐Appellant.

                                         O R D E R

       Eliel Pimentel‐Albertos, a Mexican citizen, illegally entered the United States. After
he was convicted of assault with a deadly weapon in California, Pimentel‐Albertos was
sentenced in 2004 to two years’ imprisonment and removed to Mexico upon his release.
When immigration officials discovered Pimentel‐Albertos in Illinois state prison in 2009, he
was charged with illegal reentry by an alien who had previously been removed. See 8 U.S.C.
§ 1326(a). He pleaded guilty and was sentenced to 60 months’ imprisonment, which was ten
months below the bottom of his guidelines range, and three years of supervised release.
Pimentel‐Albertos filed a notice of appeal, but his appointed counsel moves to withdraw
No. 11‐2033                                                                               Page 2

because he cannot identify a nonfrivolous issue to pursue. See Anders v. California, 386 U.S.
738 (1967). Pimentel‐Albertos has not accepted our invitation to respond to counsel’s
motion. See CIR. R. 51(b). We confine our review to the potential issues in counsel’s facially
adequate brief. United States v. Schuh, 289 F.3d 968, 973–74 (7th Cir. 2002).
 
       Because Pimentel‐Albertos has given no indication that he wishes to challenge his
guilty plea, counsel properly omits discussion about the adequacy of the plea colloquy or
the voluntariness of the plea. See United States v. Knox, 287 F.3d 667, 670–72 (7th Cir. 2002).

        Counsel essentially considers whether Pimentel‐Albertos could challenge the
reasonableness of his sentence, but aptly concludes that any challenge would be frivolous.
Pimentel‐Albertos’ below‐range sentence is presumed reasonable, United States v. Pape, 601
F.3d 743, 746 (7th Cir. 2010); United States v. Jackson, 598 F.3d 340, 345 (7th Cir. 2010), cert.
denied, 131 S.Ct. 435 (2010), and counsel has not identified any basis to set aside that
presumption, nor have we. The court properly calculated a guidelines range of 70 to 87
months based on a category V criminal history and a total offense level of 21, which was
significantly increased because of his California conviction for assault with a deadly
weapon. See U.S.S.G. § 2L1.2(b)(1)(A)(ii) (providing for a 16‐level increase when a defendant
illegally enters after receiving a felony conviction for a crime of violence). The court also
evaluated the sentencing factors in 18 U.S.C. § 3553(a) and the arguments offered in
mitigation by Pimentel‐Albertos, including the government’s delay in prosecuting him, the
absence of a “fast‐track” program in the district, his incarceration in a state jail with
substandard conditions, and the fact that he had not committed any recent crimes. But the
court emphasized that these mitigating factors were outweighed by the violent nature of
Pimentel‐Albertos’ conviction for assault and the need to deter him from returning to the
United States and repeating his crimes. See Pape, 601 F.3d at 749. We would not conclude
that the court abused its discretion in making that assessment. 

       Accordingly, we GRANT counsel’s motion to withdraw and DISMISS the appeal.